Citation Nr: 0903624	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for post traumatic stress disorder (PTSD).

2. Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran had active service from January 1996 to November 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran requested a hearing before a travel board and one 
was scheduled for November 2008.  The veteran failed to 
appear, and so the request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
service-connected PTSD has been manifested by complaints of 
weekly nightmares, and a decrease in recreational activities 
and an inability to discuss the incident; however, he 
continued to work full-time and reported no loss of time due 
to his disability.  

2.  Throughout the rating period on appeal, the veteran's 
hypertension has not been productive of diastolic pressure 
predominantly of 100 or more, or systolic pressure 
predominantly of 160 or more, and the evidence does not show 
that the veteran is on continuous medication.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9411.

2. The criteria for a compensable disability rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Moreover, as these claims 
stem from an appeal of the initial ratings assigned, they 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008). 



Discussion - PTSD

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for PTSD under Diagnostic Code 
(DC) 9411.  See 38 C.F.R. § 4.130 (2008).

DC 9411 provides a 10 percent rating for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

In order to be entitled to the next-higher 30 percent rating, 
the evidence must show  occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as 
forgetting names, directions, recent events). 

To be entitled to a 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Finally, a 100 percent rating signifies total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

Additionally, the Global Assessment of Functioning (GAF) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness, from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (1994) at 32.  GAF scores ranging from 71 to 80 
reflect that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well.  GAF scores between 51 
and 60 are reflective of moderate symptoms (e.g., flat effect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co- 
workers).  GAF scores of 41 to 50 represent "serious 
symptoms" or serious impairment in social and occupational 
functioning. 

As noted above, although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria. See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

After submitting his claim, the veteran was afforded a VA 
psychiatric examination in July 2004.  The veteran described 
his PTSD symptoms, which included intrusive memories, 
nightmares, anxiety, decreased interest in hobbies such as 
golfing and hunting, sleep disturbance, irritability, and 
anger.  He also reported concentration difficulties and an 
exaggerated startle response.  The veteran was employed and 
reported missing no time or experiencing any work performance 
problems due to the PTSD.  Objectively, speech was normal as 
to rate, volume, and articulation, and his affect was 
slightly depressed.  His thought processes were goal-
directed, and there were no hallucinations.  He reported 
occasional suicidal ideation but no plans.  He reported 
occasional ideas of harming others but denied homicidal 
ideation or plans.  The veteran was oriented and cognitively 
intact.  Recent recall was intact to 3/3 items at 5 minutes, 
with prompting.  A GAF score of 70 was assigned.  

In July 2004 the veteran sought emergency care for depression 
at a private clinic and received private counseling from July 
2004 to February 2005, which included prescribed medication.  
By May 2005 the veteran established care at the VA facility.  
He reported sleeping trouble and "goofy dreams" at that 
time.  In a September 2005 VA psychiatry initial assessment, 
the veteran reported difficulty sleeping, having some dreams 
about death and night sweats, and some irritability and hyper 
startle response.  The veteran continued to work at the same 
full time job, though he recently separated from his second 
wife.  Mental status examination indicated that his 
appearance was acceptable, and that he had normal speech, 
with logical thought processes.  Suicidal and homicidal 
ideation were absent.  There were no perceptual disturbances  

At a December 2005 individual psychiatry appointment the 
veteran reported his symptoms were about the same and 
requested a change in medication.  The examiner noted the 
PTSD by history but considered the veteran to be stable and 
without symptoms.  Mental status examination revealed the 
same results as reported in September 2005.  

The veteran was afforded a PTSD VA examination in February 
2008.  The examiner noted no current treatment for a mental 
disorder.  The veteran described himself in a current 
relationship with a girlfriend for just over a year and as 
having a close relationship with his child.  The veteran 
reported still working at night as a port security officer 
and that he slept only 4 to 6 hours per night.  He described 
his energy as low.  The veteran reported one fight at work, 
which he described as being started by a co-worker.  He had 
experienced one nightmare, three weeks prior to the 
examination, some irritability, avoidance of people in the 
military, though he had a close friend still serving, some 
mild detachment, startle response, and no hypervigilance.  
The veteran was neatly groomed and appropriately dressed, 
with clear, coherent speech.  His affect was normal.  His 
memory was normal and his concentration was fair.  A GAF 
score of 70 was assigned.

With consideration of the entire record, the Board finds that 
the objective medical evidence of record does not support an 
initial evaluation in excess of 10 percent.  
In so finding, the Board acknowledges the veteran's symptoms 
of depression, anxiety and sleep disturbance.  However, such 
symptoms have not been shown to cause any occupational 
impairment.  Mild social detachment was noted in the February 
2008 VA examination, but this is found to be contemplated by 
the 10 percent evaluation already in effect throughout the 
rating period on appeal.

The evidence of record indicates some disturbance of 
motivation and mood, which is among the criteria for a 50 
percent rating.  However, as explained above, the PTSD 
symptomatology have not been shown to impact the veteran's 
occupational or social abilities.  As such, assignment of a 
50 percent rating is not warranted.  Similarly, the lone 
report of suicidal ideation noted at the July 2004 VA 
examination does not warrant a 70 percent rating.  Indeed, 
even at that time he denied any actual plan, and all 
remaining evidence fails to reflect further suicidal ideation 
or homicidal ideation.  Thus, the veteran's disability 
picture does not most nearly approximate a 70 percent rating 
based on suicidal ideation.  For the same reason, a 70 
percent rating is not warranted based on the veteran's July 
2004 report of occasional ideas of harming others. 

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
GAF scores, shown to be no worse than 70.  
Again, GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  As the GAF scores of 
70 indicate only mild symptoms, they do not justify 
assignment of the next-higher 70 percent evaluation.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent for service- 
connected PTSD.  Nor is there a factual basis on which to 
consider a staged rating.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Consequently the appeal is denied.  




Discussion - Hypertension

Following his claim for high blood pressure, the veteran was 
afforded a VA general medical examination in July 2004.  The 
examiner reviewed the veteran's claim file extensively and 
noted he had a history of hypertension in service.  At the 
examination his blood pressure was measured at 132/98, 139/82 
and 137/79.  The examiner noted the veteran tolerated his 
medication well.

Private clinical records dated in July 2004 and August 2004 
contained numerous blood pressure readings, the worst of 
which was 128/70.  A July 2004 record also stated that, per 
the veteran's home monitor, his blood pressure was 137/98.  
In a February 2005 private record, his blood pressure was 
132/82.

Subsequent readings of his blood pressure at the VA facility 
found the readings to be 130/79 in May 2005; 144/100 in June 
2005; 118/74 in July 2005; 112/70 (sitting) and 128/74 
(standing) in August 2005; 140/83 in September 2005; and 
132/73 in June 2006.  In an August 2007 follow-up 
appointment, the treatment notes indicate the veteran had 
stopped his medication on his own initiative the previous 
November because they made him feel groggy.  The veteran 
reported checking his own blood pressure weekly and that the 
readings were 130/70-80.  The veteran was afforded a VA 
hypertensive examination in February 2008 and his blood 
pressure was measured at 142/93, 140/93, and 142/92.  That 
examiner noted only mild effects of his hypertension on the 
veteran's accomplishment of chores and recreation.  

DC 7101(Hypertensive vascular disease) provides for a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
minimum evaluation for a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.  In order for the veteran to be entitled to a 20 
percent disability rating for his service-connected 
hypertension, the medical evidence must show that his 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Code 7101 (2008). 

A review of the medical evidence, consisting of VA treatment 
records and a VA examination reports from July 2004 and 
February 2008, fails to show that the criteria for a 
compensable rating has been met.  None of this evidence shows 
that any of the diastolic readings were predominantly 100 or 
more nor, were any of the systolic readings predominantly 160 
or more.  Further, the veteran discontinued his medication in 
approximately 2006.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable initial disability rating for service- 
connected hypertension.  Nor is there a factual basis on 
which to consider a staged rating.  The benefit of the doubt 
doctrine is not applicable.  Consequently the veteran's claim 
for a compensable initial disability rating for hypertension 
must be denied.

Extraschedular Considerations

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, there has been no showing that the 
veteran's service-connected PTSD or hypertension have caused 
any marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated any periods of hospitalization, or otherwise 
have rendered impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected hypertension under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Since the RO continued the 10 percent PTSD disability rating 
and the noncompensable hypertension disability evaluation at 
issue here, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for either disability, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of December 1, 2003, the date after the day 
the veteran was released from active duty, and a 10 percent 
rating was assigned to the PTSD disability and a 
noncompensable rating was assigned to the hypertension 
disability.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
after the day he was released from active duty as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder is denied.

Entitlement to a compensable initial disability rating for 
service-connected hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


